DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/29/2021, with respect to claims 10 and 12-13 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 10 and 12-13 will be withdrawn if they were to enter. 
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive since old prior art references Lenovo and You appear to disclose the amended part of the claims as indicated below. However, based on the new issues situation, the references need to be closely analyze to determine whether they still read on the amended claims. The proposed amendment do not place the claims in condition for allowance at least in view of old prior art references Lenovo and You. Thus, further consideration and search are still required due to the new issues.
Lenovo discloses a number of the downlink control channel candidates are controlled to monitor in a slot [see Section 2.1, Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI; see Fig. 2-3, Sections 2.2; controls a number of the sPDCCH to detect in a slot], based on a numerology [see Section 2.1; based on sTTI duration of 3 or 4 OFDM symbols; see Sections 2.2, Fig. 2-3; based on subcarrier spacing basis].

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    491
    media_image3.png
    Greyscale

You discloses a number of the downlink control channel candidates are controlled to monitor in a slot, based on a numerology [see para. 179, 211, 236-240, 310, 347; controls a number of sPDCCH to monitor in a slot based on a numerology].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469